Citation Nr: 1038585	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  09-03 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to non-service connected pension benefits.

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for a retinal detachment of the 
left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1961 to May 1962.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a July 2008 rating 
decision by the Nashville, Tennessee Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 2010, a Travel Board 
hearing was held before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing is associated with the 
claims file.  During the hearing the Veteran was granted a 30-day 
abeyance for submission of additional evidence.  In May 2010, the 
Board received additional evidence with a waiver of initial RO 
consideration.


FINDINGS OF FACT

1.  The Veteran did not have active military service during a 
period of war.

2.  An unappealed July 1963 rating decision denied the Veteran's 
claim of service connection for a retinal detachment of the left 
eye based essentially on findings that such disability pre-
existed, and was not aggravated by, his service.

3.  Subsequent final rating decisions, most recently in March 
1977, denied the Veteran's attempt to reopen his claim.

4.  Evidence received since the March 1977 rating decision does 
not tend to show either that the left eye disorder did not pre-
exist service or that it was aggravated by service; does not 
relate to an unestablished fact necessary to substantiate the 
claim of service connection for a retinal detachment of the left 
eye; and does not raise a reasonable possibility of 
substantiating the claim.

CONCLUSIONS OF LAW

1.  The Veteran's military service does not meet threshold 
service eligibility requirements for VA pension benefits.  
38 U.S.C.A. §§ 101(2), 1521(a), (j), 5107(a) (West 2002); 
38 C.F.R. §§ 3.2, 3.3 (2010).

2.  New and material evidence has not been received, and the 
claim of service connection for retinal detachment of the left 
eye may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 73 
Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 
444 F 3d. 1328 (Fed. Cir. 2006).

Eligibility for nonservice-connected pension:

The United States Court of Appeals for Veterans Claims (Court) 
has held that the statutory and regulatory provisions pertaining 
to VA's duty to notify and assist do not apply to a claim if 
resolution of that claim is based on statutory interpretation, 
rather than consideration of the factual evidence.  See Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001).  In this instant 
appeal, there is no dispute as to the relevant facts and the law 
is controlling; the legal requirements for establishing basic 
eligibility for VA pension benefits are outlined by statute and 
regulation, and the Board's review is limited to interpretation 
of the pertinent law and regulations. Nonetheless, the Veteran 
was notified in a January 2008 letter of what was needed to 
establish basic eligibility to VA pension benefits. Any further 
notice of these threshold criteria would be redundant and moot.  
Accordingly, the Board will address the merits of the claim.

VA pension benefits shall be paid to wartime Veterans who are 
permanently and totally disabled from non-service-connected 
disabilities which are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  Such benefits have a number of 
requirements, including that a Veteran must have served in the 
active military, naval, or air service for 90 days or more during 
a period of war.  38 C.F.R. § 3.3(a)(3).

The Veteran's Certificate of Release or Discharge from Active 
Duty, DD Form 214, shows that he served on active duty from June 
1961 through May 1962.  He did not have any foreign service.  
The sole question before the Board is whether the appellant has 
established threshold eligibility for a nonservice-connected 
pension. Eligibility for VA pension benefits generally requires 
an initial showing that the claimant is a Veteran who served on 
active duty for at least 90 days during a period of war.  
38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314. 

No period of war, as defined for VA purposes, has been 
established during the period from 1961 to May 1962 (the Vietnam 
era began August 5, 1964 and ended May 7, 1975; notably, the 
Veteran's dates of service would have qualified for a period of 
war if he served in Vietnam - which, as noted, the Veteran did 
not).  Thus, the evidence fails to show that the Veteran's period 
of service was during a period of war.  See 38 U.S.C.A. 
§ 101(29); 38 C.F.R. § 3.2.

As a matter of law, the Veteran did not serve during a period of 
war, and his appeal for nonservice-connected pension benefits 
must be denied, since he does not meet the threshold statutory 
requirement for eligibility for that benefit.

New and Material evidence:

The Court has held that VCAA notice in a claim to reopen must 
include (with some degree of specificity) notice of the basis for 
the prior denial of the claim, notice of the evidence and 
information necessary to reopen the claim, and notice of the 
evidence and information necessary to establish the underlying 
claim of service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

A letter in January 2008 provided the Veteran Kent-compliant 
notice, including of what was necessary to establish the 
underlying claim of service connection, and of his and VA's 
responsibilities in claims development.  The letter specifically 
advised him that to reopen the claim he needed to submit new and 
material evidence, and of the bases for the prior denial of the 
claim.  Given that the claim to reopen is being denied, whether 
or not the Veteran received timely notice regarding disability 
ratings and effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)) is moot.

Regarding VA's duty to assist, all pertinent evidence identified 
by the Veteran has been associated with the claims file.  
Notably, in a claim to reopen, the duty to assist by arranging 
for a VA examination or obtaining a medical opinion does not 
attach until the previously denied claim has been reopened.  
38 C.F.R. § 3.159(c)(4)(iii).  The Board finds that VA has met 
its assistance obligations in this case.  The Veteran is not 
prejudiced by the Board's proceeding with appellate review.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that VA must review the entire record, but does not have 
to discuss each piece of evidence).  Hence, the Board will 
summarize the relevant evidence as appropriate, and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

Generally, a rating decision denying a claim for VA benefits that 
is not appealed is final based on the evidence of record at the 
time of the decision, and may not be reopened or allowed based on 
such evidence.  38 U.S.C.A. § 7105.  However, if new and material 
evidence is presented or secured with respect to the claim that 
has been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence cannot be cumulative or redundant of the 
evidence already of record when the last final denial of the 
claim was made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

A July 1963 rating decision denied service connection for retinal 
detachment of the left eye based essentially on findings that 
such disability pre-existed, and was not aggravated by, the 
Veteran's service.  The Veteran was notified of that rating 
decision and of his right to appeal it.  He did not do so, and it 
became final.  38 U.S.C.A. § 7105. 

Subsequent final decisions, and, most recently in March 1977 
denied the Veteran's attempts to reopen his claim.  He was 
notified of the March 1977 rating decision and of his appellate 
rights.  He did not appeal that decision, and it is final (and is 
the last final decision in the matter of service connection for 
retinal detachment of the left eye).  38 U.S.C.A. § 7105.
Evidence of record at the time of the March 1977 rating decision 
included the Veteran's service treatment records, which includes: 
a June 1961 enlistment physical examination record noting 
defective vision in his left eye (20/400 correctible to 20/300 - 
with a profile 3 for eyes assigned); a February 1962 eye 
examination which notes defective left eye vision; an April 1962 
medical board physical examination which notes discharge for left 
eye defect was recommended (and that service aggravation was not 
found).  Additional evidence of record includes private treatment 
records from Cleveland Eye Clinic; and a letter from B.E.D., III 
M.D., which notes left eye vision defect.

Evidence received since the March 1977 rating decision includes 
statements from the Veteran; Social Security Administration 
records which show disability for left eye disorder; private 
records from various providers (that are not pertinent to the 
issue at hand); the Veteran's testimony; and an illegible eye 
examination (received by the Board in April 2010 with a waiver).

As the claim was previously denied because the RO found that the 
Veteran's left eye disorder pre-existed, and was not aggravated 
by, service; for additional evidence received to be new and 
material, it must relate to these unestablished facts, i.e., it 
must tend to show either that the left eye disorder did not pre-
exist service or that such disorder increased in severity during 
(was aggravated by) service.

The additional records and statements (to include testimony) by 
the Veteran are new only to the extent that they were not 
previously of record and were not considered by the RO in March 
1977.

However, they do not bear directly and substantially upon the 
matter under consideration.  They do not tend to show either that 
the Veteran's left eye disorder did not pre-exist service or that 
it was aggravated by (increased in severity during) service.  
They do not include any competent (medical opinion) evidence 
suggesting his left eye disorder increased in severity during 
service. 

As to the Veteran's recent testimony, such evidence cannot serve 
to provide a competent link between the medical disability and 
service.  Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions 
on medical causation do not constitute material evidence to 
reopen a previously denied claim).  

As no further evidence has been received in connection with the 
instant claim to reopen, the Board must find that no evidence 
received since the March 1977 rating decision relates to the 
unestablished facts necessary to substantiate the claim (i.e., 
that the Veteran's left eye disorder did not pre-exist 
service or that it was aggravated by (increased in 
severity during) service), and that the evidence received 
since the March 1977 rating decision does not raise a reasonable 
possibility of substantiating the claim of service connection for 
a left eye disorder.  Accordingly, the evidence received since 
the March 1977 rating decision cannot be found new and material, 
and the claim of service connection for retinal detachment of the 
left eye may not be reopened.


ORDER

The appeal for eligibility for nonservice-connected pension is 
denied.

The appeal to reopen the claim of service connection for retinal 
detachment of the left eye is denied.



____________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


